IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________
                                                                     FILED
                                                            U.S. COURT OF APPEALS
                                No. 05-13274                  ELEVENTH CIRCUIT
                            Non-Argument Calendar                AUGUST 9, 2006
                          ________________________             THOMAS K. KAHN
                                                                    CLERK
                       D.C. Docket No. 04-80144-CR-KLR

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

QUASON RATRONE GRAY,
a.k.a. Clay, a.k.a. 4 Stroke,
                                                          Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                  (August 9, 2006)

Before TJOFLAT, BIRCH and FAY, Circuit Judges.

PER CURIAM:

      Monique A. Brochu, appointed counsel for Quason Ratrone Gray in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals
that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Gray’s convictions and

sentences are AFFIRMED.




                                         2